Title: General Orders, 14 August 1778
From: Washington, George
To: 


          
            Head-Quarters W. Plains Friday Augt 14th 1778.
            Parole Almanza—C. Signs Atlas. Albany.
            
          
          A Detachment of Light Dragoons commanded by a Field Officer to join the Light Infantry
            this afternoon and to be relieved Weekly.
          The General Court-Martial whereof Majr General Lord-Stirling is President is
            dissolved—Also that whereof Colonel Hall is President; and another order’d to sit at the
            usual place tomorrow morning nine ôClock to try all such Persons as shall be bro’t
            before them—Coll Hazen will preside. Members—Lieutt Colonel Russell, Major Haws and a Captain from each Brigade except Scott’s,
            Parsons’s & Poor’s.
          The Regimental Pay-Masters are to prepare the Pay-Rolls for the Months of June
            & July and deliver the same to the Pay-Master General for examination; They are
            to be careful to make them up agreeable to the Resolves of Congress of May 27th—and June
              2nd—a Column is to be added for subsistence of the
            officers which is to be charged at the following Rates.
          
            
              Coll
              pr month
              50 Dol.
            
            
              Lieut. Colonel
              
              40.
            
            
              Major
              
              30.
            
            
              Captain
              
              20.
            
            
              Regil Surgeon
              
              30 Doll.
            
            
              Lieutt & Ensign
              
              10.
            
            
              Surgeon’s Mate
              
              10.
            
          
          
          The Pay of the Infantry remains as before except as follows—
          
            
              
              Doll.
            
            
              Lieutenant
              26⅔ pr Mo.
            
            
              Serjt Majr Qr Mastr
              
            
            
                  Serjt & Serjeants
              10—
            
            
              Dr. & Fife Majors
              9—
            
            
              Surgeon pr Mo.
              60.
            
            
              Surgeon’s Mate
              40.
            
          
          The following Officers if taken from the line to be allowed in addition to their Pay in
            the line—
          
            
              Aide-de Camp
              24 Dol. pr Mo.
            
            
              Brigade Major
              24.
            
            
              Quartr Master
              13.
            
            
              Adjutant
              13.
            
            
              Pay-Master
              20.
            
          
          The Officers of the Staff taken from the line are not to be made up in the Pay-Rolls of
            their respective Companies, but to receive their Pay in the manner heretofore practiced
            by the Staff.
          The Pay-Masters of the Artillery and Cavalry may receive the Establishment of their
            respective Corps by applying to the Pay-Master General.
          Next monday nine ôClock in the morning is appointed for the Execution of David Potter,
            Solomon Lynes, Alexander Graham, Nicholas Fitzgerald, Zechariah Ward, Richard Burk,
            Michael Carmen, William McLaughlin, John Jenkins, John Craige & Neil Megonigle
            now under sentence of Death, the ten first for desertion &c. and the last for
            wounding an Officer in the Execution of his office.
        